PER CURIAM.
The judgment of conviction and sentence under review is affirmed upon a holding that the trial court properly denied the defendant’s pre-trial motion to suppress without conducting an evidentiary hearing thereon as the said motion was legally insufficient and subject to a summary denial thereof because: (a) the motion fails to clearly state the reasons for suppression or a general statement of facts in support thereof as required by Fla.R.Crim.P. 3.190(h)(2), State v. Butterfield, 285 So.2d 626 (Fla.4th DCA 1973), and (b) the motion fails to make the requisite showing under Delaware v. Franks, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978), to entitle the defendant to an evidentiary hearing on the veracity of the search warrant affidavits. Mason v. State, 375 So.2d 1125 (Fla.1st DCA 1979).